DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Allowability of Claims
2.	The indicated allowability of claims 1-2 and 4-20 is withdrawn in view of the newly discovered references of U.S. Patent Pub. No. 2015/0055343 A1 to Liao et al. and U.S. Patent Pub. No. 5,118,370 A to Ozawa.  Rejection of claims 1-2 and 4-20 based on the newly cited references follows.
Summary of Response
3.	The 10/05/2022 response includes: (a) claims 1, 4, 14 and 18 are currently amended; (b) claims 5 and 16 are previously presented; (c) claims 2, 4, 6-13, 17 and 19-20 are original; and (d) claim 3 is canceled.  Claims 1-2 and 4-20 are currently pending and an office action follows:
Response to Arguments
4.	Applicant's arguments filed 11/07/2022 are moot in view of the new grounds of rejection.  Claims 1 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by new prior art reference U.S. Patent Pub. No. 2015/0055343 A1 to Liao et al. (“Liao”).  Claims 2, 4-9, 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of new prior art reference U.S. Patent Pub. No. 2010/0046210 A1 to Mathai et al. (“Mathai”).  Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. in view of Mathai in view of previously cited U.S. Patent Pub. No. 2022/0001746 A1 to Takamatsu et al..  Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Mathai in view of new prior art reference U.S. Patent Pub. No. 5,118,370 A to Ozawa.  Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of previously-cited U.S. Patent Pub. No. 2008/0037284 A1 to Rudisill and previously-cited U.S. Patent Pub. No. 2014/0347766 A1 to Biskeborn et al. (“Biskeborn”).  Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Rudisill in view Biskeborn in view of previously-cited U.S. Patent Pub. No. 2019/0018277 to Berner et al..
Specification Objection
5.	Paragraph [00220], line 8 of the originally filed specification needs to change “sing line” to “signal line” to correct a typo.  Appropriate correction is required.
Claim Objection
6.	Claim 4 is objected to because of the following informalities: 
	Claim 4 at lines 1-2 needs to be changed from “the first connection patterns” to “first connection patterns” to correct a lack of antecedent basis issue.  Appropriate correction is required.
Claim Rejections – 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102
that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public user, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2015/0055343 A1 to Liao et al. (“Liao”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

As to claim 1, Liao discloses [a] tiled display(1)(FIGs. 4, 2, 5A, 5B; ¶¶0002,
0056-0057, 0062) comprising:
a first display device(10 in first row and second column)(FIG. 5A; ¶0058)
comprising a first display area(11)(FIGs. 4, 5A; ¶¶0056-0057) and a first pad area(23)(FIGs. 4, 5A; ¶¶0056-0057) having grooves(23’s top and bottom layers each include a groove)(FIGs. 4, 5A; ¶¶0056-0057); and
a second display device(10 in first row and first column)(FIG. 5A; ¶0058)
comprising a second display area(11)(FIGs. 2, 4, 5A; ¶¶0056-0057) and a second
pad area(20, 21, 22)(FIGs. 2, 4 and 5A; ¶¶0054, 0056-0057) overlapping the second display area(11)(FIGs. 2, 4, 5A; ¶¶0056-0057), the second pad area(20, 21, 22)(FIGs. 2, 4 and 5A; ¶¶0054, 0056-0057) having protrusions(22s tongues)(FIGs. 2, 4 and 5A; ¶¶0056-0057), wherein
	the protrusions(22s tongues)(FIGs. 2, 4 and 5A; ¶¶0056-0057) are inserted into the grooves(23’s top and bottom layers each include a groove)(FIGs. 4, 5A; ¶¶0056-0057) to connect the first pad area(23)(FIGs. 4, 5A; ¶¶0056-0057) with the second pad area(20, 21, 22)(FIGs. 2, 4 and 5A; ¶¶0054, 0056-0057),
the first pad area(23)(FIGs. 4, 5A; ¶¶0056-0057) comprises a first signal line(202)(FIGs. 4, 5A, 5B; ¶0056) extended from the first display area(23)(FIGs. 4, 5A; ¶¶0056-0057), and the grooves(23’s top and bottom layers each include a groove)(FIGs. 4, 5A; ¶¶0056-0057) expose the first signal line(202)(FIGs. 4, 5A, 5B; ¶0056).

As to claim 13, Liao discloses [t]he tiled display of claim 1, as applied above.
Liao further discloses wherein the first pad area(23)(FIGs. 4, 5A; ¶¶0056-0057)  does not overlap the first display area(11)(FIGs. 4, 5A; ¶¶0056-0057) and overlaps the second pad area(20, 21, 22)(FIGs. 2, 4 and 5A; ¶¶0054, 0056-0057).

As to claim 14, Liao discloses [a] tiled display(1)(FIGs. 4, 2, 5A, 5B; ¶¶0002,
0056-0057, 0062) comprising:
a first display device(10 in first row and second column)(FIG. 5A; ¶0058) comprising a first display area(11)(FIGs. 4, 5A; ¶¶0056-0057) and a first pad area(23)(FIGs. 4, 5A; ¶¶0056-0057) having grooves(23’s top and bottom layers each include a groove)(FIGs. 4, 5A; ¶¶0056-0057); and
a second display device(10 in first row and first column)(FIG. 5A; ¶0058)
comprising a second display area(11)(FIGs. 2, 4, 5A; ¶¶0056-0057) and a second
pad area(20, 21, 22)(FIGs. 2, 4 and 5A; ¶¶0054, 0056-0057) overlapping the second display area(11)(FIGs. 2, 4, 5A; ¶¶0056-0057), the second pad area(20, 21, 22)(FIGs. 2, 4 and 5A; ¶¶0054, 0056-0057) having protrusions(22s tongues)(FIGs. 2, 4 and 5A; ¶¶0056-0057), wherein
the second display device(10 in first row and first column)(FIG. 5A; ¶0058) comprises a substrate(20/21/22 or 100)(FIGs. 2, 4 and 5A; ¶¶0052, 0054, 0056-0057), and a step(one of the grooves in 20 or 22)(FIGs. 2, 4 and 5A; ¶¶0054, 0056-0057) in the second pad area(20, 21, 22)(FIGs. 2, 4 and 5A; ¶¶0054, 0056-0057)(FIGs. 2, 4 and 5A; ¶¶0054, 0056-0057) that includes a thinner portion of the substrate(20/21/22 or 100)(FIGs. 2, 4 and 5A; ¶¶0052, 0054, 0056-0057), 
the protrusions(22s tongues)(FIGs. 2, 4 and 5A; ¶¶0056-0057) are inserted
into the grooves(23’s top and bottom layers each include a groove)(FIGs. 4, 5A; ¶¶0056-0057) to connect the first pad area(23)(FIGs. 4, 5A; ¶¶0056-0057) with the second pad area(20, 21, 22)(FIGs. 2, 4 and 5A; ¶¶0054, 0056-0057)(FIGs. 2, 4 and 5A; ¶¶0054, 0056-0057),
the first pad area(23)(FIGs. 4, 5A; ¶¶0056-0057) comprises a first signal line(202)(FIGs. 4, 5A, 5B; ¶0056) extended from the first display area(11)(FIGs. 4, 5A; ¶¶0056-0057), and the grooves(23’s top and bottom layers each include a groove)(FIGs. 4, 5A; ¶¶0056-0057) expose the first signal line(202)(FIGs. 4, 5A, 5B; ¶0056).
Claim Rejections – 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2, 4-9, 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0055343 A1 to Liao et al. (“Liao”) as applied to claims 1 and 14 above, in view of U.S. Patent Pub. No. 2010/0046210 A1 to Mathai et al. (“Mathai”).
As to claim 2, Liao discloses [t]he tiled display of claim 1, as applied above.
Liao further discloses wherein the first pad area(23)(FIGs. 4, 5A; ¶¶0056-0057) comprises first connection patterns(23)(FIGs. 4, 5A, 5B: 202; ¶0056), and the protrusions(22s tongues)(FIGs. 2, 4 and 5A; ¶¶0056-0057) of the second pad area(20, 21, 22)(FIGs. 2, 4 and 5A; ¶¶0054, 0056-0057) comprise second connection patterns (FIGs. 2, 4 and 5A: 22; ¶¶0056-0057 – the upper and lower halves of 22 each include protruding and recessed shapes/patterns).
Liao does not expressly disclose first connection patterns filling the grooves.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Mathai discloses first connection patterns filling the grooves(208)(FIG. 2B; ¶0073).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Liao with Mathai to provide a tiled display that provide a better electrical connection between the first and second display areas.

As to claim 4, Liao discloses [t]he tiled display of claim 1, as applied above.
Liao further discloses wherein the first connection patterns(23)(FIGs. 4, 5A, 5B; ¶0056) contact the first signal line(202)(FIGs. 4, 5A, 5B; ¶0056).
Liao does not expressly disclose wherein the first connection patterns contact the first signal line through the grooves.
Mathai discloses wherein the first connection patterns fill the grooves(208)(FIG. 2B; ¶0073).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Liao with Mathai (to modify Liao’s disclosure of first connection patterns contacting the first signal line so that the first connection patterns are lined with conductive patterns connected to the first signal line) to provide a tiled display that provide a better electrical connection between the first and second display areas.
Liao and Mathai teach wherein the first connection patterns contact the first signal line through the grooves (Liao: FIGs. 4, 5A, 5B: 23, 202; ¶0056; Mathai: FIG. 2B: 208; ¶0073).

As to claim 5, Liao and Mathai teach [t]he tiled display of claim 2, as applied above.
Liao further discloses wherein the second pad area(20, 21, 22)(FIGs. 2, 4 and 5A; ¶¶0054, 0056-0057) comprises: a second signal line(201 or 35 & 201)(FIGs. 2, 5A, 5B; ¶¶0051-0052, 0054) extended from the second display area(11)(FIGs. 2, 4, 5A; ¶¶0056-0057); and holes(22 includes upper and lower holes between 21 and 22 and/or 24 includes thin vertical shaped holes next to the upper and lower portions of the second signal line {FIG. 2: 201 or 35/201})(FIGs. 2, 4, 5A; ¶¶0056-0057) exposing the second signal line(201 or 35 & 201)(FIGs. 2, 5A, 5B; ¶¶0051-0052, 0054).

As to claim 6, Liao and Mathai teach [t]he tiled display of claim 5, as applied above.
Liao further discloses wherein the second connection patterns(upper and lower protruding parts of 22)(FIGs. 2, 4 and 5A: 22; ¶¶0056-0057) contact the second signal line(201 or 35 & 201)(FIGs. 2, 5A, 5B; ¶¶0051-0052, 0054) through the holes(22 includes upper and lower holes between 21 and 22)(FIGs. 2, 4, 5A; ¶¶0056-0057).

As to claim 7, Liao and Mathai teach [t]he tile display of claim 5, as applied above.

    PNG
    media_image6.png
    653
    756
    media_image6.png
    Greyscale
       
    PNG
    media_image7.png
    641
    533
    media_image7.png
    Greyscale

Liao further discloses wherein a diameter (see edited FIG. 2 above) of the second connection patterns (FIGs. 2, 4 and 5A: 22; ¶¶0056-0057) is equal to a diameter of the holes(22 includes upper and lower holes between 21 and 22)(FIGs. 2, 4, 5A; ¶¶0056-0057), and the diameter (see edited FIGs. 2 and 4 above) of the second connection patterns (FIGs. 2, 4 and 5A: 22; ¶¶0056-0057) is smaller than a diameter of the grooves(23’s top and bottom layers each include a groove)(FIGs. 4, 5A; ¶¶0056-0057).

As to claim 8, Liao and Mathai teach [t]he tiled display of claim 2, as applied above.
Liao further discloses wherein the second display device(10 in first row and first column)(FIG. 5A; ¶0058) comprises a substrate(100)(FIGs. 1, 2, 4, 5A; ¶0052), and the second connection patterns (FIGs. 2, 4 and 5A: 22; ¶¶0056-0057) protrude to outside of the substrate(100)(FIGs. 1, 2, 4, 5A: 22; ¶¶0052, 0056-0057).

As to claim 9, Liao and Mathai teach [t]he tile display of claim 8, as applied above.

    PNG
    media_image8.png
    645
    637
    media_image8.png
    Greyscale

Liao further discloses wherein a height (see edited FIG. 4 above) of the second connection patterns (FIGs. 2, 4 and 5A: 22; ¶¶0056-0057) protruding from the substrate(100)(FIGs. 1, 2, 4, 5A: 22; ¶¶0052, 0056-0057) is greater than a depth (see edited FIG. 4 above)of the grooves(23’s top and bottom layers each include a groove)(FIGs. 4, 5A; ¶¶0056-0057) of the first pad area(23)(FIGs. 4, 5A; ¶¶0056-0057)

As to claim 12, Liao and Mathai teach [t]he tiled display of claim 2, as applied above.
Liao further discloses wherein the second connection patterns (FIGs. 2, 4 and 5A: 22; ¶¶0056-0057 – the upper and lower halves of 22 each include patterns in the form of shapes) include at least one of a metal layer (FIGs. 2, 4 and 5A: 22; ¶¶0024, especially – “the conductive regions—usually metal”, 0056-0057), a metal pin (FIGs. 2, 4 and 5A: 22; ¶¶0024, especially – “the conductive regions—usually metal”, 0056-0057), and a silver (Ag) dot.

As to claim 17, Liao discloses [t]he tiled display of claim 14, as applied above.
Liao further discloses wherein the first pad area(23)(FIGs. 4, 5A; ¶¶0056-0057) comprises first connection patterns(23)(FIGs. 4, 5A, 5B: 202; ¶0056), and the protrusions(22s tongues)(FIGs. 2, 4 and 5A; ¶¶0056-0057) of the second pad area(20, 21, 22)(FIGs. 2, 4 and 5A; ¶¶0054, 0056-0057) comprise second connection patterns (FIGs. 2, 4 and 5A: 22; ¶¶0056-0057 – the upper and lower halves of 22 each include protruding and recessed shapes/patterns).
Liao does not expressly disclose first connection patterns filling the grooves.
Mathai discloses first connection patterns filling the grooves(208)(FIG. 2B; ¶0073).
The motivation to combine Mathai is set forth above for claim 2.

As to claim 18, Liao and Mathai teach [t]he tiled display of claim 1, as applied above.
Liao further discloses wherein the first connection patterns(23)(FIGs. 4, 5A, 5B; ¶0056) contact the first signal line(202)(FIGs. 4, 5A, 5B; ¶0056).
Mathai further discloses wherein the first connection patterns fill the grooves(208)(FIG. 2B; ¶0073).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Liao with Mathai (to modify Liao’s disclosure of first connection patterns contacting the first signal line so that the first connection patterns are lined with conductive patterns connected to the first signal line) to provide a tiled display that provide a better electrical connection between the first and second display areas.
Liao and Mathai teach wherein the first connection patterns contact the first signal line through the grooves (Liao: FIGs. 4, 5A, 5B: 23, 202; ¶0056; Mathai: FIG. 2B: 208; ¶0073).

As to claim 19, Liao and Mathai teach [t]he tiled display of claim 18, as applied above.
Liao further discloses wherein the second pad area(20, 21, 22)(FIGs. 2, 4 and 5A; ¶¶0054, 0056-0057) comprises: a second signal line(201 or 35 & 201)(FIGs. 2, 5A, 5B; ¶¶0051-0052, 0054) extended from the second display area(11)(FIGs. 2, 4, 5A; ¶¶0056-0057); and holes(22 includes upper and lower holes between 21 and 22 and/or 24 includes thin vertical shaped holes next to the upper and lower portions of the second signal line {FIG. 2: 201 or 35/201})(FIGs. 2, 4, 5A; ¶¶0056-0057) exposing the second signal line(201 or 35 & 201)(FIGs. 2, 5A, 5B; ¶¶0051-0052, 0054),
and the second connection patterns(upper and lower protruding parts of 22)(FIGs. 2, 4 and 5A: 22; ¶¶0056-0057) contact the second signal line(201 or 35 & 201)(FIGs. 2, 5A, 5B; ¶¶0051-0052, 0054) through the holes(22 includes upper and lower holes between 21 and 22)(FIGs. 2, 4, 5A; ¶¶0056-0057).
11.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0055343 A1 to Liao et al. (“Liao”) in view of U.S. Patent Pub. No. 2010/0046210 A1 to Mathai et al. (“Mathai”) as applied to claims 2 and 19 above, in view of U.S. Patent Pub. No. 2022/0001746 A1 to Takamatsu et al. (“Takamatsu”).
As to claim 10, Liao and Mathai teach the tiled display of claim 2, as applied above.
Liao and Mathai further teach the second connection patterns (Liao: FIGs. 2, 4 and 5A: 22; ¶¶0056-0057) and the first connection patterns (Liao: FIGs. 4, 5A, 5B: 23, 202; ¶0056; Mathai: FIG. 2B: 208; ¶0073).
Liao and Mathai do not expressly disclose further comprising: anisotropic conductive films disposed between the second connection patterns and the first connection patterns.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Takamatsu discloses further comprising: an anisotropic conductive film disposed between two structures(31, 32)(FIG. 3; ¶0025).
Before the effective filing date of the claimed invention it would have been 
obvious to a person of ordinary skill in the art to modify Liao and Mathai with Takamatsu to provide a tiled display that prevents the first and second connection patterns from becoming disconnected such as when the tiled display is moved to a different location. 
	Liao, Mathai and Takamatsu teach further comprising: anisotropic conductive films disposed between the second connection patterns and the first connection patterns (Liao: FIGs. 4, 5A, 5B: 22, 23, 202; ¶0056; Mathai: FIG. 2B: 208; ¶0073; Takamatsu: FIG. 3: 31, 32; ¶0025).

As to claim 20, Liao and Mathai teach [t]he tiled display of claim 19, as applied above.
Liao and Mathai further teach the first connection patterns (Liao: FIGs. 4, 5A, 5B: 23, 202; ¶0056; Mathai: FIG. 2B: 208; ¶0073) and the second connection patterns (Liao: FIGs. 2, 4 and 5A: 22; ¶¶0056-0057).
Liao and Mathai do not expressly disclose further comprising: anisotropic conductive films disposed between the first connection patterns and the second connection patterns.
Takamatsu discloses further comprising: an anisotropic conductive film disposed between two structures(31, 32)(FIG. 3; ¶0025).
Before the effective filing date of the claimed invention it would have been 
obvious to a person of ordinary skill in the art to modify Liao and Mathai with Takamatsu to provide a tiled display that prevents the first and second connection patterns from becoming disconnected such as when the tiled display is moved to a different location. 
	Liao, Mathai and Takamatsu teach further comprising: anisotropic conductive films disposed between the first connection patterns and the second connection patterns (Liao: FIGs. 4, 5A, 5B: 22, 23, 202; ¶0056; Mathai: FIG. 2B: 208; ¶0073; Takamatsu: FIG. 3: 31, 32; ¶0025).
12.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0055343 A1 to Liao et al. (“Liao”) in view of U.S. Patent Pub. No. 2010/0046210 A1 to Mathai et al. (“Mathai”) as applied to claim 2 above, in view of U.S. Patent Pub. No. 5,118,370 A to Ozawa.
As to claim 11, Liao and Mathai teach [t]he tiled display of claim 2, as applied above.
Mathai further discloses wherein each of the first connection patterns includes conductive material (FIG. 2B: 208; ¶0073).
The motivation to combine the additional teachings of Mathai is for the same reasoning set forth above for claim 2. 
Liao and Mathai do not expressly disclose wherein each of the first connection patterns includes at least one of ITO, IZO, and ITZO.
Ozawa discloses wherein a connection pattern includes at least one of ITO, IZO, and ITZO (col 6, ln 67 to col 7, ln 2).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Liao with Mathai to provide a tiled display having first connection patterns that are durable and therefore the tiled display lasts longer.
13.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0055343 A1 to Liao et al. (“Liao”) as applied to claim 14 above, in view of U.S. Patent Pub. No. 2008/0037284 A1 to Rudisill in view of U.S. Patent Pub. No. 2014/0347766 A1 to Biskeborn et al. (“Biskeborn”).
As to claim 15, Liao discloses the tiled display of claim 14, as applied above.
Liao does not expressly disclose wherein the substrate comprises: a first base substrate; a barrier layer disposed on the first base substrate; and a second base substrate disposed on the barrier layer.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
   
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Rudisill discloses the second display device(1 on the far right)(FIG. 8; ¶¶0024, 0029) comprises a substrate(2, 19)(FIGs. 6, 8; ¶¶0024, 0029), and a step(portion of 1 overlapping 13 and 14 that point toward a north/west direction)(FIGs. 6, 8; ¶¶0024, 0029 – 1 is a step and 25 is another step) in the second pad area(13, 14 that point toward a north/west direction)(FIGs. 6, 8; ¶0029) that includes a thinner portion of the substrate(2, 19)(FIGs. 6, 8; ¶¶0024, 0029 – substrate {FIGs. 6, 8: 2} is thinner where it overlaps the second pad area {FIGs. 6, 8: area of 13 and 14 that point in a north/west direction}); wherein the substrate(2, 19)(FIGs. 6, 8; ¶¶0024, 0029) comprises: a first base substrate(19)(FIGs. 6, 8; ¶0029); and a second base substrate(2)(FIGs. 6, 8; ¶0024) disposed on the first base substrate(19)(FIGs. 6, 8: 2; ¶¶0024, 0029).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Liao with Rudisill to provide a tiled display having a continuous extended lighted surface without significant seams or gaps between the tiled display devices (¶0029) and that increases light output to the viewing side (¶0029).
Biskeborn discloses an adhesive that is a barrier layer (¶0024; claim 1).
Before the effective filing date of the claimed invention it would have been
obvious to a person of ordinary skill in the art to modify Liao and Rudisill with Biskeborn to provide a tiled display that secures the first and second base substrates together.
Liao, Rudisill and Biskeborn teach a barrier layer (Biskeborn: ¶0024; claim 1) disposed on the first base substrate(Rudisill: FIGs. 6, 8: 19; ¶0029); and a second base substrate(Rudisill: FIGs. 6, 8: 2; ¶0024) disposed on the barrier layer(Biskeborn: ¶0024; claim 1).
14.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0055343 A1 to Liao et al. (“Liao”) in view of U.S. Patent Pub. No. 2008/0037284 A1 to Rudisill in view of U.S. Patent Pub. No. 2014/0347766 A1 to Biskeborn et al. (“Biskeborn”) as applied to claim 15 above, in view of U.S. Patent Pub. No. 2019/0018277 to Berner et al. (“Berner”).
As to claim 16, Liao, Rudisill and Biskeborn teach [t]he tile display of claim 15,
as applied above.
Rudisill further discloses wherein the step (portion of 1 overlapping 13 and 14 that point toward a north/west direction)(FIGs. 6, 8; ¶¶0024, 0029 – 1 is a step and 25 is another step) is formed by at least one of the first base substrate, the barrier layer, and the second base substrate(2)(FIGs. 6, 8; ¶0024) in the second pad area(13, 14 that point toward a north/west direction)(FIGs. 6, 8; ¶0029).
	The motivation to combine the additional teachings of Rudisill is for the same reasoning set forth above for claim 15.
Liao, Rudisill and Biskeborn do not expressly disclose wherein the step is
formed by removing at least one of the first base substrate, the barrier layer, and the second base substrate in the second pad area.
Berner discloses wherein the step(64 or 162)(FIG. 14B; ¶0101) is formed by removing at least one of the substrate1(part of 64 or part of 162)(FIG. 14B; ¶0101).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Liao, Rudisill and Biskeborn with Choi to provide a tiled display that can be fabricated at a low cost.
Other Relevant Prior Art
15.	Other relevant prior art includes:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

(i)	U.S. Patent Pub. No. 2012/0062152 A1 a tiled display (Figs. 1B, 10; ¶0026) including protrusions(104)(FIGs. 1B, 10; ¶0026) and grooves(106)(FIGs. 1B, 10; ¶0026).

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

(ii)	U.S. Patent No. 5,600,910 A to Blackburn discloses a tiled display (Fig. 1; col 3, ln 57-59) including protrusions(27)(FIGs. 1-2; col 4, ln 7) and grooves(30)(FIGs. 1-2; col 4, ln 28).
Conclusion
16.	THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that this claim is not limited to removing all of “at least one of the first base substrate, the barrier layer, and the second base substrate”, i.e., the claim reads on removing at least a portion of “at least one of the first base substrate, the barrier layer, and the second base substrate”.